 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDas wages from on or about August 12, 1958, to the date of the offer of reinstatementless his net earnings during such period, the backpay to be computed on a quarterlybasis in the manner established by the Board inF W Woolworth Company,90NLRB 289 I shall also recommend that the Respondent fully restore the statusquo of Jay Weand as to wages and job and that Respondent make him whole in asum of money by which it reduced his wages from on or about August 12, 1958 Itwill also be recommended that Respondent preserve and upon reasonable requestmake all pertinent wage records available to the Board or its agentsI am of the opinion that the unfair labor practices found herein disclose a courseof conduct displaying a deliberate intent on the part of the Respondent in oppositionto the purposes of the Act and indicates the likelihood of Respondent resorting toother acts of interference, restraint, and coercion in violation of the ActI willtherefore recommend that Respondent cease and desist from in any manner infring-ing upon the rights of the employees as guaranteed in Section 7 of the ActUpon the basis of the above findings of fact, and upon the entire record in thecase,I make the followingCONCLUSIONS OF LAW1LocalsNos 666 and 780, International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of the United States and Canada,AFL-CIO, are labor organizations within the meaning of Section 2(5) of the Act2 By interrogating its employees as to their union membership and activities,by advising its employees that opportunities to-become a director or to be promotedto the management level would not be as good if they joined the Union, by threaten-ing a reduction in force and the dissolution of the news department "as we know it",by requesting its employees to withdraw their union membership applications, byasking its employees to vote against the Union, and by refusing employee Lipari aletter of recommendation because the Union filed unfair labor practice chargesagainst it, the Respondent engaged in interference, restraint, and coercion of itsemployees in the exercise of rights guaranteed by Section 7 of the Act and therebyengaged in unfair labor practices proscribed by Section 8(a)(1) of the Act3By discriminating in regard to the hire and tenur&of employment of Cal Marlin,Charles Filer, and Joseph Lipari and by discrimination in regard to the terms andconditions of employment of Jay Weand, thereby discouraging membership in LocalNo 666, International Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada, AFL-CIO, the Respondenthas engaged in and is engaging in unfair labor practices proscribed by Section8(a)(3) of the Act4 The aforesaid unfair labor practices affect commerce within the meanin g ofthe Act5The Respondent engaged in conduct which interfered with the election inCase No 12-RC-348 and deprived its employees of their freedom of choice[Recommendations omitted from publication IMiranda Fuel Co, Inc.andMichael LopuchandLocal 553, Inter-national Brotherhoodof Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Party to the ContractLocal 553, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandMichael LopuchandMirandaFuel Co, Inc, Partyto the Contract.Cases Nos2-CA-5833 and 3-CB-2179November 30, 1959DECISION AND ORDEROn December 18, 1958, Trial Examiner Samuel Ross issued hasIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfair125 NLRB No 53. MIRANDA FUEL CO., INC.455labor practices and recommending that theycease anddesist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the the Re-spondent Union and the General Counsel filed exceptions to the In-termediate Report.'The Respondent Union also filed a supportingbrief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.We agree with the Trial Examiner that the Respondent Companyand the Respondent Union, respectively, violated Section8(a) (3)and (1) and Section 8(b) (2) and (1) (A) of the Act by maintainingin effect an agreement which unlawfully delegated to the Union ex-clusive control over the seniority status of the Company's drivers andthereby control over their employment opportunities. In reachingthis conclusion, we are mindful of the fact that the Court of Appealsfor the Second Circuit denied enforcement of the Board's order inthe case ofMeenan Oil2dealing with a contractual seniority pro-vision similar to that here involved, for the reason that the court wasof the opinion that the clause was lawful because it provided objectivecriteria for the determination of seniority and did not delegate to theUnion exclusive control over seniority.Apart, however, from the question of the legality of the seniorityclause asit appears in the parties' contract, there is in the present caseanother persuasive reason impelling us to find that the Company andUnion acted unlawfully in reducing the seniority status of Lopuch,the Charging Party in this proceeding.The record in this case dis-closes, and we find, that the seniority provision in question was not byits terms applicable to Lopuch's situation, and thus the reduction inhis seniority, though accomplished under the guise of contractualagreement, was nevertheless not the result of the Union's performanceof a purely ministerial act, but in fact was effectuated through con-cession by the Company to a position taken by the Union which, al-though purportedly in reliance on the contractual provision, never-theless was outside the scope of the parties' agreement and within thefield of seniority generally.As the contract clearly did not cover'In his exceptions,the General Counsel supports the Trial Examiner's findings andconclusions,but merely requests a minor modification in the initial paragraph of theTrial Examiner's recommended order.2Meenan Oil Co.,Inc.,121 NLRB 580, enforcement denied 266 F. 2d 552(C.A. 2) ; afterserious consideration and with due deference to the opinion of the court of appeals, Weare constrained to adhere to our decision in that case. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDLopuch's situation, we find that it cannot serve as a defense to thediscrimination inherent in the reduction of Lopuch's seniority.Specifically the facts show that on April 12, 1958, Jerry Miranda,president of the Respondent Company, granted a leave of absence toMichael Lopuch, one of his drivers, to enable him to attend to certainpersonal matters. It appears that had Lopuch not left he would havehad substantial employment during the slack season.Because of asudden illness, Lopuch was unable to return to work on or beforeOctober 15, as he had anticipated doing.On October 30, Lopuchreported for work, retaining his number 11 position on the senioritylist.However, on or about November 1, Union Steward Nance in-formed Lopuch that he had discussed his late reporting with UnionBusiness Agent Ross and that Ross had told him that Lopuch was togo to the bottom of the list.When Lopuch protested on the groundthat he had been ill, Nance told him to "go down to the Union halland have it straightened out." The Union thereafter insisted that theCompany reduce Lopuch in seniority because he did not report forwork by October 15 as provided in the contract.Apparently, onMiranda's objection that Lopuch had been ill and unable to report onOctober 15, the Union investigated the matter.When the Unionfound that Lopucli had in fact been ill on October 15 and was unableto report to work at that time, it abandoned its original claim thatLopuch be dropped in seniority for failure to report on October 15and instead insisted that Lopuch be reduced in seniority because hehad left work before April 15.Although reluctant to do so, Mirandayielded to the Union's demands and Lopuch was reduced in seniorityfrom the number 11 position he had previously occupied to the bottomposition on the seniority roster.At this time, Miranda told Lopuchthat "according to Local 553's contract, I was told that I had to drop[you] to the bottom of the list."As a result, Lopuch lost some Sat-urday work.Section 8 of the parties' contract, dealing with seniority, providedas follows :Section 8. It is further understood and agreed upon thatduring the dull season of the year, preference shall be given tothe fuel oil chauffeurs on the seniority list, and that the ShopSteward shall be the No. 1 fuel oil chauffeur on the list.During the slack season, April 15 to October 15, any employeewho according to seniority would not have steady employmentshall be entitled to a leave of absence and maintain his full sen-iority rights during that period.Any man so described mustreport to the Shop Steward not later than 8:00 A.M. on October15 and sign the seniority roster in order to protect his seniority,and the Employer agrees to accept the certification of said ShopSteward as to the availability of such men when called by the MIRANDA FUEL CO., INC.457Employer.If October 15 falls on Saturday or Sunday, thereporting day shall be the next work day.Any man failing toreport as above specified shall forfeit all seniority rights.It is clear that by its express terms section 8 was applicable only tothose employees who were entitled to a leave of absence during theslack season from April 15 to October 15 because "according to sen-iority, [they] would not have steady employment." Certainly, as thefacts related above indicate, Lopuch did not fall into this categorybecause the Company had given him a leave of absence before April15 and regular employment would have been available to Lopuchhad he remained at work.Yet, despite this fact, the Union demandedthat the Company reduce Lopuch's seniority. In view of the Union'sinsistence, the Company, contrary to its wishes, complied with thisdemand, because, as Miranda admitted at the hearing, in the mattersaffecting employees' seniority the Union's business agent steps in and"decides the difference between right and wrong."By thus surren-dering to the Union the right to determine seniority-at least in situa-tions not covered by section 8 of the contract-the Company, underthe principle ofPacific Intermountain Express,'discriminated againstLopuch in violation of 8 (a) (3) and (1) of the Act and the Unioncaused the Company to engage in such discrimination in violation ofSection 8(b) (2) and (1) (A) of the Act.THE REMEDYThe Trial Examiner recommended, among other provisions, thatthe Respondent Company and the Respondent Union jointly and severally make Michael Lopuch whole for any loss of pay he may havesuffered by reason of the discrimination against him.We adopt thisrecommendation.However, we further provide that the RespondentUnion may terminate its liability for the further accrual of backpayby notifying the Respondent Company, in writing, that the Respond-ent Union has no objection to the restoration of Michael Lopuch tohis former position on the drivers' seniority roster or to such otherposition to which he may be entitled. The Respondent Union shallnot thereafter be liable for any backpay accruing after 5 days fromthe giving of such notice.ORDERUpon the entire record in these cases, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :A. Respondent Miranda Fuel Co., Inc., New York, New York, itsofficers, agents, successors, and assigns, shall:8 Pacific Intermountain Empress Company,107 NLRB837, enfd. 228F. 2d 170 (C.A. 8). 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Maintaining, performing, or giving effect to any arrangementor understanding with Respondent Union, Local 553, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, which delegate to said Union exclusive control over theseniority status of the Company's employees.(b)Encouraging membership in, or activities on behalf of, theRespondent Union or any other labor organization of its employees, byrefusing employment to any of its employees, or by reducing theseniority of any of its employees, pursuant to the request of theUnion, or by discriminating against them in any other manner inregard to their hire or tenure of employment, or any term or conditionof employment, except to the extent permitted by Section 8(a) (3)of the Act.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3),of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Restore Michael Lopuch to his former position of number 11on the drivers' seniority roster or to such other position to which hemay be entitled together with all the rights pertaining to that position.(b)Preserve and make available to the Board and its agents, uponrequest, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back-pay dueand the rights of employment and seniority under the terms of thisOrder.(c)Post at its premises at New York, New York, copies of thenotice attached hereto marked "Appendix A." 4Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by an authorized representative of the Com-pany, be posted by the Company immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or covered by anyother material.(d)Post at the same places and under the same conditions as setforth in (c) above, as soon as they are forwarded by the RegionalIIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MIRANDA FUEL CO., INC.459Director, copies of the Respondent Union's notice attached heretomarked "Appendix B."(e)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto marked "Appendix A" for postingby Respondent Local 553, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, at its businessoffices and meeting halls, including all places where notices to membersare customarily posted.Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by an authorized representative of the Company, be forthwithreturned to the Regional Director for such posting.(f)Notify the Regional Director for the Second Region in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.B. Respondent Local 553, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, its officers, repre-sentatives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Maintaining, performing, or giving effect to any arrangementor understanding with the Miranda Fuel Co., Inc., which delegateto Respondent Union exclusive control over the seniority status ofthe Respondent Company's employees.(b)Causing or attempting to cause the Respondent Company todiscriminate against Michael Lopuch, or any other employee, in vio-lation of Section 8 (a) (3) of the Act.(c) In any like or related manner, restraining or coercing employ-ees in the exercise of the rights guaranteed by Section 7 of the Act;except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Michael Lopuch and the Respondent Company that ithas no objection to the restoration of said Michael Lopuch to positionnumber 11 on the company drivers' seniority roster, or to such otherposition to which the said Michael Lopuch may be entitled, togetherwith the rights pertaining to that position.(b)Post at its business offices and meeting halls in New York, NewYork, copies of the notice attached hereto marked "Appendix B." "Copies of said notice, to be furnished by the Regional Director for theSecond Region, shall, after being duly signed by an authorized repre-sentative of the Respondent Union, be posted by it immediately upon5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt thereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by any-other material.(c)Post at the same places and under the same conditions as setforth in (b) above, as soon as they are forwarded by the RegionalDirector, copies of the Respondent Company's notice attached heretomarked "Appendix A."(d)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto marked "Appendix B" for postingby Miranda Fuel Co., Inc., at its premises in New York, New York,in places where notices to employees are customarily posted.Copies-of the notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by an authorized representativeof the Respondent Union, be forthwith returned to the RegionalDirector for such posting.(e)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.C. Respondent Miranda Fuel Co., Inc., its officers, agents, succes-sors, and assigns, and Respondent Local 553, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Ameri--Ca, its officers, representatives, agents, successors, and assigns, shallJointly and severally make Michael Lopuch whole for any loss of payhe may have suffered because of the discrimination against him in themanner set forth in "The Remedy" section of the IntermediateReport, as modified by "The Remedy" section of this Decision andOrder.CHAIRMAN LEEDOM and MEMBER FANNING took no part in the con--sideration of the above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain, perform, or give effect to any arrange-ment, or understanding with Local 553, International Brother-hood of 'Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, which delegate to said Union exclusive control over theseniority status of our employees. MIRANDA FUEL CO., INC.461WE WILL NOTencouragemembershipin, oractivities on behalf'of, said Local553, orany other labor organization of our employ-ees, by refusing employment to any of our employees, or by reduc-ing the seniority of any of our employees pursuant to the requestof the Union, or in any other manner discriminating against ouremployees in regard to their hire or tenure of employment, orany term or condition of employment, except to the extent per-mitted by Section 8 (a) (3) of the Act.WE WILL NOT in any like or relatedmannerinterfere with,restrain,or coerceour employees in the exercise of the rights guar-anteedby Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin 'Section8(a) (3) ofthe Act.WE WILLrestoreMichael Lopuch to his former position ofnumber 11 on our drivers' seniorityroster orto such other positionto which he may be entitled together with all the rights pertainingto that position.WE WILL make whole Michael Lopuch for any loss of pay hemay have suffered because of the discrimination against him.MIRANDA FUEL CO., INC.,Employer.Dated----------------By------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 daysfromthe datehereof,.and must not be altered,defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 553, INTERNATIONAL BROTHERHOOD,OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA AND TO ALL EMPLOYEES OF MIRANDA FUEL Co., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor-Relations Act, as amended, we hereby notify you that :WE WILL NOT maintain, perform, or give effect to any arrange-ment or understanding with Miranda Fuel Co., Inc., which dele-gate to us exclusive control over the seniority status of said Com-pany's employees.WE WILL NOT cause or attempt to cause said Company to dis-criminate against Michael Lopuch, or any other employee, inviolation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of the rights guaranteed by Section 7- 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3)of the Act.WVE WILL notify Michael Lopuch and said Company that wehave no objection to the restoration of said Michael Lopuch tohis former position of number 11 on said Company's drivers'seniority roster, or to such other position to which said MichaelLopuch may be entitled together with all the rights pertaining tothat position.WVE WILL make whole said Michael Lopuch for any loss of payhe may have suffered because of the discrimination against him.LOCAL 553, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed against the Company and the Union by Michael Lopuch, anindividual, the General Counsel issued his consolidated complaint dated May 27,1958, alleging that Miranda Fuel Co., Inc. (herein called the Company), and Local553, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (herein called the Union), have engaged in and are engagingin unfair labor practices affecting commerce within the meaning of Section 8(a) (1)and (3) and Section 8(b) (1) (A) and (2) of the National Labor Relations Act, as.amended, 61 Stat. 136, herein called the Act. In substance, the consolidatedcomplaint alleges that the Company and the Union have maintained in effect andenforced a collective-bargaining agreement which,inter alia,delegates to the Unioncontrol over the seniority of the Company's drivers and thereby over their employ-ment; and that pursuant to said agreement and because the Union demanded it,the Company dropped Charging Party Michael Lopuch from his regular positionof number 11 on the drivers seniority list to position number 21, the bottom ofsaid list, thereby causing Lopuch to lose opportunities for employment which hisregular position on the seniority list would have provided him.The Respondentsfiled separate answers denying the commission of unfair labor practices.Pursuant to notice, a hearing was held before me in New York, New York, onNovember 3 and 5, 1958. All parties were represented at the hearing by counseland were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertaining to the issues.Upon the entire record in this case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.COMMERCEThe Company is a New York corporation which has its principal office and placeof business at 36 Canal Street West, Bronx, New York, where it is engaged in thebusiness of the sale and distribution of coal, fuel oil, and related products.Duringthe past year, in the operation of said business, the Company caused to be purchased,transferred, and delivered to its place of business in New York, materials valued MIRANDA FUEL CO., INC.463in excessof $2,000,000, of which,materials valued in excess of $1,000,000 weretransported to said place of businessdirectlyfrom outside the Stateof New York.Upon these admittedfacts,I find that the Companyis engaged in commerce withinthe meaningof the Actand that it will effectuate the policiesof the Act to assumejurisdiction.II.THE LABORORGANIZATION INVOLVEDRespondent Union is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The contractThe Union has been thecollective-bargaining representativeof the Company'struckdrivers for many years and there havebeensuccessive collective-bargainingcontractsbetween the Union and the Company covering the termsand conditions of-employment of said employees.The contract involved in thisproceeding becameeffective January 1, 1956, and by its terms expired on December 31, 1957.1Amongotherprovisions,the contractbetween the Employer and the Unioncontains thefollowing:Senior men shall be given thepreferenceof day or night work..Section 8.It is agreedby both parties that depot seniority shall prevail... .*******It is further understood and agreed that during the dull season of the year,preference shall be given to the fuel oil chauffeurs on the seniority list, andthat the Shop Steward shall be the No. 1 fuel chauffeur on the list.During the slack season, April 15 to October 15, any employee who accordingto seniority would not have steady employment shall be entitled to a leave ofabsence and maintain his full seniority rights during that period.Any manso described must report to the Shop Steward not later than 8 A. M. on October15 and sign the seniority roster in order to protect his seniority, and theEmployer agrees to accept the certification of said Shop Steward as to avail-ability of such men when called by the Employer. If October 15 falls on aSaturday or Sunday, the reporting day shall be the next work day.Any manfailing to report as above specified shall forfeit seniority rights.The agreement also provided for the arbitration of all disputes regarding andmeaning, interpretation, or application of any provision of the contract, and of allgrievances between the parties which could not be adjusted by their respectiverepresentatives.B. The reduction in seniority of Michael LopuchCharging Party Lopuch has been employed by the Company as a truckdriver forapproximately 8 or 9 years.He was regarded by the Company as one of its"good employees." In April 1957, Lopuch requested and was granted permissionby the Company to take a leave of absence from his job in order to take care ofpersonal business in Cleveland, Ohio?Lopuch worked on April 12 and then went on leave.He thereafter traveled toCleveland, Ohio, with his family.On or about October 10, Lopuch telephoned toJerryMiranda, the Company's president, from Cleveland and told him that hecontemplated returning to work on or before October 15.However, on or aboutOctober 14, Lopuch, while still in Cleveland, was prostrated by influenza and acutebronchitis, from which he did not recover until October 28 .3Lopuch notified theCompany that he was sick and would not be able to return to work until he recovered.On about October 19, Lopuch again spoke to Jerry Miranda by telephone andsaid that he would be back to work as soon as the doctor would release him.Miranda told Lopuch to return as soon as he could.On October 29, Lopuch droveback to New York and on October 30, he reported for work at the Company'spremises.i General Counsel's Exhibit No. 3.2 There is a conflict in the testimony of Lopuch and Jerry Miranda, the Company'spresident, in respect to whether the leave of absence was to commence at the close ofbusiness on April 12 or 15. I regard this conflict as immaterial since the record is clearthat the Company granted the leave of absence as commencing with the close of businesson April 12. See General Counsel's Exhibit No. 6.3 General Counsel's Exhibit No. 8. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn his return, Lopuch was retained in his regular seniority spot which wasnumber 11 on the list of 21 drivers.However, on the insistence of the Union, onabout November 1, 1958, the Company reluctantly dropped Lopuch to the bottomof the seniority roster to position number 21.According to the uncontradictedtestimony of the Company's president, Jerry Miranda, the Union originally de-manded that Lopuch be dropped to the bottom of the list because he had notreported to the shop steward on October 15.After Lopuch's illness was verified bycontacting the doctor in Cleveland, the Union's delegate told Miranda that the latereturn of Lopuch was no longer an issue but that he must nevertheless be dropped tothe bottom of the seniority list because he had gone on leave before April 15, thedate referred to in section 8 of the contract as the commencement of the "slackseason."There is no dispute in the record that the Company did not wish to reduceLopuch in his seniority standing, but did so because of the Union's insistence thereon.As a result of his change in seniority, Lopuch has lost the opportunity to work ona number of Saturdays.C. Analysis of the evidence and concluding findingsThe uncontraverted testimony establishes that the Union, in demanding thatLopuch be reducell in seniority, relied on section 8 of the contract, at first becausehe had not reported to the shop steward and signed in on October 15, 1957, andthereafter, after his illness had been verified, because he had gone on leave ofabsence status before April 15, 1957.The Company, in reluctantly agreeing tocomply with the Union's demand for Lopuch's demotion in seniority, likewise didso because it believed that the said contract provisions left it no alternative, eventhough the Company had granted Lopuch permission to go on leave status whenhe did.The consolidated complaint hereinallegesthat the said contract provisions delegateto the Union control over the seniority of the Company's truckdrivers, and thusover their employment opportunities.The said provisions in the contract areverbatim identical with the provisions which the Board found to be an unlawfuldelegation to the Union of control over seniority in theMeenan Oilcase?Aside from the said provisions of the contract, the record of what transpired toLopuch in this case, further discloses the degree of control over seniority, whichthe said contract provisions produced.Thus, despite the Company's resistancethereto and the specific leave of absence granted to Lopuch, the Union was ablesuccessfully to insist that Lopuch's demotion in seniority was required by thecontract.Moreover, as shown above, the Union was able to dictate the groundsfor the reduction in Lopuch's seniority standing, waiving the late return because ofillness, butinsistingon his demotion, nevertheless, because of his taking leave beforeApril 15.The foregoing considerations persuade me that in practice, as well as bycontract, the Company delegated control over seniority to the Union.Unlike the Union and the Company, I do not believe that the contract provisions,on which they relied in reducing Lopuch's seniority, were applicable to Lopuch'scase.Thus, the record shows that the Company, because of successful city andState bids, had work available for Lopuch during the normally slow season betweenApril 15 and October 15 .5Lopuch's leave of absence was for personal reasons andwas not based on the fact that because of his seniority, he would not have "steadyemployment" during the slackseason,the situation to which section 8 of thecontract addresses itself.Therefore, the Union's and the Company's application ofthese contract provisions to Lopuch's case, was, in my opinion, misplaced, butnevertheless, further demonstrates that both in language and in practice, theCompany had relinquished control over seniority to the Union.Such a relinquish-ment of control over seniority and thus over employment, has been repeatedly heldby the Board to encourage union membership in violation of Section 8(a)(1) and(3) and 8(b)(1)(A) and (2).6Moreover, the reduction of Lopuch in senioritywas, according to the uncontroverted testimony of Shop Steward Nance, basedon the request of the other members of the Union employed by the Company.Lopuch's reduction in seniority, based on that request, was, therefore, clearly adiscrimination in respect to Lopuch's hire, tenure, and other conditions of em-ployment which encourages union membership and adherence.*Meenan Oil Co., Inc.,121 NLRB 550.a Only two other company drivers were on leave status during the "slack season" of 1957.EMeenan OilCo., Inc., supra; Pacific Intermountain Express Compnay,107 NLRB 837;Kenosha Auto Transport Corporation,113 NLRB 643;Kramer Bros. Freight Lines, Inc.,121 NLRB 1461; cf.The Radio Officers' Union, etc. v. N.L.R.B.,347 U.S. 17. MIRANDA FUEL CO., INC.465For the foregoing reasons, I conclude that by the November 1, 1957, discrimina-tory demotion of Lopuch on the drivers' seniority list, pursuant to the Union's de-mand in implementation of the unlawful seniority provisions of the contract, theCompany thereby violated Section 8(a)(1) and (3) of the Act, and the Unionviolated Section 8(b) (1) (A) and (2).7IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondents set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above, hasa close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, I shallrecommend that each of them cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent Company having discriminated against Michael Lopuch at all timessince November 1, 1957, I shall recommend that it immediately restore him eitherto the number 11 position on the drivers' seniority roster or to such higher positionon the list to which he may be presently entitled if drivers of higher seniority havesince terminated their employment with the Company, with all the rights attached tosuch position on the roster.Respondent Union having caused the Company todiscriminate against Michael Lopuch, I shall recommend that it immediately notifythe Company and Michael Lopuch that it has no objection to his restoration to theposition on the drivers' seniority roster which I shall recommend as aforesaid, andto all the rights attached to such position on the roster. I shall also recommend thatthe Company and the Union, jointly and severally, make Lopuch whole for any lossof pay he may have suffered by reason of the discrimination against him, by pay-ment to him of a sum of money equal to that which he normally would have earnedas wages had he been occupying his former position on the list, from November 1,1957, to the date when, pursuant to the recommendations herein, the Company shallrestore him to said position on the list, less his net earnings during said period, saidbackpay to be computed on a quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90 NLRB 289. As provided in theWoolworthcase, 1 recommend further that Respondent Company make available to the Boardupon request payroll and other records, in order to facilitate the checking of theamount of backpay due and the rights of employment under the terms of thisRecommended Order.Since I have concluded that Respondents are giving effect to an agreement con-taining unlawful seniority provisions, I shall further recommend that they refrainfrom doing so in the future.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Miranda Fuel Co., Inc., is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 553, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization within the meaning of the Act.3.The collective-bargaining agreement between the Company and the Uniongives and delegates to the Union final control over the seniority status of theCompany's driver employees.7 The Union, relying on the Board's decisioninSt. Johnsbury Trucking Co., Inc.,120NLRB 636, contends that the contract provisions involved herein do not give it controlover seniority because the contract also contains provisions requiring arbitration of alldisputes over the application or interpretation of the contract. I regard theSt. Johnsburycase as Inapposite. In theSt. Johnsburycase, the contract provided that the Employerprepared the seniority list, subject to the Union's approval. In this case, the contractprovided that the shop steward of the Union prepared the senioritylist,and theEmployeragreed toaccept it.Thus, in this case, unlike theSt. Johnsburycase, the compositionof the seniority list was not negotiable, and, therefore, arbitration would be meaningless.Moreover, the Union's contention herein was raised and rejected by the Board in theMeenanOil case involving the identical contract. I therefore reject It here. 466DECISIONS or,. NATIONAL LABOR RELATIONS BOARD4.By performing and giving effect to said collective-bargaining agreement, theCompany has interferedwith,restrained,and coerced employees in the exercise ofthe rights guaranteed in Section7 of the Act, andhas discriminated againstemployees in respect to theirhireand tenure of employmentand otherterms andconditions of employment,and hastherebyengaged in unfair labor practices withinthe meaning of Section 8(a) (1) and(3) of the Act.5.By acquiescing in the Union's unilateral determination of the seniority status,of MichaelLopuch andin reducing his seniority positionon the drivers'seniorityroster,the Companyhas interferedwith,restrained,and coerced its employees inthe exerciseof their rightsguaranteed in Section7 of the Act,and has discriminatedin respectto the hireand tenure of employmentand otherterms and conditions ofemploymentof MichaelLopuch,and has thereby engaged in unfairlaborpractices.within themeaning of Section 8(a) (1) and (3) of the Act.6.By performing and givingeffectto its collective-bargaining agreementwith theCompany containingthe aforesaid unlawful seniority provisions,theUnion hasrestrainedand coercedemployees in the exerciseof their rightsguaranteed in Section7 of the Act,and has caused or attempted to cause theCompanyto discriminateagainst employees in violation of Section 8(a)(3) of theAct, and has therebyengaged in unfair labor practices within the meaning of Section8(b) (1) (A) and (2)of the Act.7.By demandingand causingtheCompanyto reducethe seniority status ofMichael Lopuch, the Unionhas restrained and coerced employees in the exerciseof their rightsguaranteed in Section7 of the Act, and hascaused theCompany todiscriminate against an employee in violation of Section 8(a)(3) ofthe Act, and hasthereby engagedin unfair labor practices within the meaning of Section8(b) (1) (A)and (2) of the Act.8.The aforesaidunfair labor practices are unfairlaborpracticesaffecting,commercewithin themeaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]The Tetrad Company,Inc.andInternational Union of Electri-cal, Radio and Machine Workers,AFL-CIO.Cases Nos. 9-CA-5778 and 9-CA-6054.November 30, 1959DECISION AND ORDEROn July 17, 1958, Trial Examiner Louis Plost issued his Inter-mediate Report in this case, finding that the Respondent had not en-gaged in the violations of Section 8 (a) (1) and (3) of the Act allegedin the complaint and recommending dismissal of the complaint in itsentirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and Union filed exceptions tothe Intermediate Report, and the General Counsel filed a supportingbrief.The Respondent filed a brief in support of the IntermediateReport and Recommended Order.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-125 NLRB No. 61.